Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 8 May 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Dear Sir
jeudi 8e. may [1777] pour l’assemblée du 9e.
They say that the Count of falkenstein is to be present tomorrow at five aclock at the Assembly of the Society of Emulation for encouragement of the arts, that shall be held at the General of the Premontrés house, Hautefeuille street. If you please assist at the same assembly as well as unknown as he himself, I will expect your coming in the vicinity at the litterary Magazine Christine street, in a low hall from four half past, to five half past aclock and accompany you thence to the said Assembly, in which you are desired and shall be friendly admitted. I am with the utmost devotedness Dear Sir Your most obedient humble and dutifull servant
Dubourg
 
Addressed: A Monsieur / Monsieur Le Dr. franklin / maison de Mr. de Chaumont / A Passy
Notation: Dubourg
